PER CURIAM.
On final hearing appellant’s suit for alleged infringement of claims 2 and 4 of patent No. 878,147, and claim 1 of patent No. 971,300, both issued to Monette, was dismissed for want of equity.
“Counter protecting devices” did not owe their origin to Monette. In numerous prior art structures standards and brackets had been attached to the front edge of shop counters, and wire or glass had been affixed to the standards and brackets in such a way as to shut off the goods on the counter from the customers in front and to leave them accessible to the clerks behind the counter. Nothing remained for Monette or others except detail improvements. While his claims are phrased in rather formidable language, their substance, viewed in the light of the prior art, involved only such expedients in forming standards and brackets to receive plates of glass as were obvious to the ordinary workman.
The decree is affirmed.